Citation Nr: 1411847	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-38 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II.  

2.  Entitlement to an initial compensable rating for bilateral upper and lower extremity peripheral neuropathy, to include as secondary to service-connected diabetes mellitus type II.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to May 1969, including service in Vietnam from July 1967 to July 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In February 2009 the Veteran was accorded a VA diabetes examination, which returned diagnoses of diabetes mellitus type II "diagnosed at age 60" and essential hypertension; and in an opinion dated in November 2009 another VA examiner stated that the Veteran's hypertension was not "the proximate cause of hypertension in the absence of renal insufficiency."  

In a February 2009 rating decision the RO granted service connection for diabetes mellitus type II.  In a December 2009 rating decision the RO denied service connection for hypertension on the grounds that there was no renal insufficiency, and service connection for peripheral neuropathy on the grounds that there was no diagnosis.  However, the Board notes that the February 2009 examiner documented the Veteran as complaining of bilateral lower extremity tingling and burning over the past year.  Additionally, in a letter dated in November 2008 the Veteran's private physician advised that the Veteran was diagnosed with elevated blood sugar/diabetes mellitus in September 2004 at the Veteran's age of 56, not 60.  It therefore appears that the 2009 opinion may be based on an incurrate factual premise.  Moreover, in a statement dated in April 2011 the Veteran insisted that he does indeed have peripheral neuropathy and renal problems associated with his diabetes, suggesting a worsening of the Veteran's diabetic disease process.  
In addition, to date VA does not have an opinion as to whether the Veteran's hypertension was aggravated by his diabetes mellitus.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), a decision issued by the United States Court of Appeals for Veterans Claims (Court), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  Here, because there is no medical opinion addressing the secondary aspect of the Veteran's hypertension claim, i.e., whether he has hypertension that was caused or aggravated by his diabetes mellitus, the Board finds that soliciting such an opinion is necessary to adjudicate this appeal.

In addition, notwithstanding the Veteran's Vietnam service and presumed Agent Orange exposure, to date VA has not obtained an opinion as to whether his hypertension is related to his in-service herbicide exposure.  In this regard, the Board observes that the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

On remand, all of the Veteran's outstanding VA treatment records dating from July 2009 should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file, either physically or electronically, the Veteran's outstanding VA medical records dating from July 2009.  Any additional pertinent private treatment records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  If no records are found, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge regarding the Veteran's hypertension and reported peripheral neuropathy.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Schedule the Veteran for appropriate examination(s) regarding the Veteran's claims for service connection for hypertension and upper and lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus type II.   

All indicated tests and clinical studies should be done, and all findings must be reported in detail.  The report of the examination should reflect consideration of the Veteran's pertinent medical history and complaints.  

a. After completion of all requisite clinical tests, the examiner is specifically requested to opine as to whether it is at least as likely as not that the Veteran's hypertension, and peripheral neuropathy, if found, is related to or had its onset during service.  In responding to this inquiry, please specifically comment as to whether his hypertension and/or peripheral neuropathy is related to his presumed in-service Agent Orange exposure.

b. If it is determined that any claimed disorder (hypertension or peripheral neuropathy) was not incurred during service or in the year after service, please opine as to whether it is at least as likely as not that the Veteran's hypertension, and peripheral neuropathy (if found) was caused by his service-connected diabetes mellitus disability.

c. If it is determined that hypertension and/or peripheral neuropathy (if found) was not caused by his service-connected diabetes mellitus disability, please opine as to whether it is at least as likely as not that the Veteran's hypertension and peripheral neuropathy (if found) is/has been aggravated by the Veteran's service-connected diabetes mellitus disability.

In this context the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening, as contrasted to a temporary worsening of symptoms, of the claimed disorder by the service-connected diabetes mellitus disability, beyond its natural clinical course.

All examination findings and a rationale for all opinions expressed and conclusions reached must be set forth in a legible report.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

4.  After completion of all of the above and any other development deemed necessary, re-adjudicate the claims for service connection for hypertension and peripheral neuropathy, including as secondary to service-connected diabetes mellitus type II.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case on this issue, and return this matter, and any other appeal perfected during the remand period, to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

